 

 

Exhibit 10.12

 

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated as of
December 10, 2008, is made by and between Independence Bancshares, a South
Carolina corporation (the “Company”), Independence National Bank (the “Bank”), a
national bank and wholly owned subsidiary of the Company (the Company and the
Bank collectively referred to herein as the “Employer”), and Schaefer M.
Carpenter, an individual resident of South Carolina (the “Executive”).  This
Agreement amends and restates that certain existing employment agreement between
the parties dated January 10, 2005.

 

The Employer presently employs the Executive as its Retail Banking Director. 
The Employer recognizes that the Executive’s contribution to the growth and
success of the Employer is substantial.  The Employer desires to provide for the
continued employment of the Executive and to make certain changes in the
Executive’s employment arrangements which the Employer has determined will
reinforce and encourage the continued dedication of the Executive to the
Employer and will promote the best interests of the Employer and the Company’s
shareholders.  The Executive is willing to terminate his interests and rights
under the existing employment agreement with the Bank and to continue to serve
the Employer on the terms and conditions herein provided.  Certain terms used in
this Agreement are defined in Section 17 hereof.

 

In consideration of the foregoing, the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

1.             Employment.  The Employer shall continue to employ the Executive,
and the Executive shall continue to serve the Employer, as Retail Banking
Director of the Bank and the Company upon the terms and conditions set forth
herein.  The Executive shall have such authority and responsibilities consistent
with his position as are set forth in the Company’s or the Bank’s Bylaws or
assigned by the Company’s or the Bank’s Chief Executive Officer or Board of
Directors (collectively, the “Board”) from time to time.  The Executive shall
devote his full business time, attention, skill and efforts to the performance
of his duties hereunder, except during periods of illness or periods of vacation
and leaves of absence consistent with Bank policy.  The Executive may devote
reasonable periods to service as a director or advisor to other organizations,
to charitable and community activities, and to managing his personal
investments, provided that such activities do not materially interfere with the
performance of his duties hereunder and are not in conflict or competitive with,
or adverse to, the interests of the Company or the Bank.

 

2.                                       Term.  Unless earlier terminated as
provided herein, the Executive’s employment under this Agreement shall commence
on the date hereof and be for a term of one (1) year (“Initial Term”) and shall
be extended for additional terms of one (1) year each (“Additional Term”) unless
a Notice of Termination shall be delivered by the Employer to Executive not less
than six (6) months prior to the end of the Initial Term or six (6) months prior
to the end of any Additional Term, if applicable.  Notwithstanding the
foregoing, the term of employment hereunder will end on the date that the
Executive attains the retirement age, if any, specified in the Company’s or
Bank’s Bylaws or by the Board.

 

3.             Compensation and Benefits.

 

(a)   As of December 10, 2008, the Employer shall pay the Executive an annual
base salary of $101,350, which shall be paid in accordance with the Employer’s
standard payroll procedures.  The Board (or an appropriate committee of the
Board) shall review the Executive’s performance and salary at least annually and
may increase the Executive’s base salary if it determines in its sole discretion
that an additional increase is appropriate.

 

(b)   The Executive shall be eligible each year to receive a cash bonus if the
Bank achieves certain performance levels established from time to time by the
Board and based on the previous year’s financial performance.  For purposes of
this Agreement, a bonus shall not be deemed to be earned prior to the date it is
actually paid to the Executive except to the extent that the Employer
specifically provides otherwise in a writing delivered to the Executive.  Any
bonus payment made pursuant to this Section 3(b) shall be made the earlier of
(i) seventy days after the previous year end for which the bonus was earned by
the Executive and became a payable of the Employer or (ii) the first pay period
following the Employer’s press release announcing its previous year’s financial
performance.

 

(c)   The Executive shall participate in the Employer’s long-term equity
incentive program and be eligible for the grant of stock options, restricted
stock, and other awards thereunder or under any similar plan adopted by

 

1

--------------------------------------------------------------------------------


 

the Company.  Any options or similar awards shall be issued to Executive at an
exercise price of not less than the stock’s current fair market value (as
determined in compliance with Treasury Regulation § 1.409A-1(b)(5)(iv)) as of
the date of grant, and the number of shares subject to such grant shall be fixed
on the date of grant.

 

(d)   The Executive shall participate in all retirement, welfare, health, and
other benefit plans or programs of the Employer now or hereafter applicable
generally to employees of the Employer or to a class of employees that includes
senior executives of the Employer.

 

(e)   The Employer shall reimburse the Executive for reasonable travel and other
expenses related to the Executive’s duties, including cell phone expenses, which
reimbursements shall be made within sixty days of the Executive’s incurring such
expense.

 

(f)    The Employer shall provide the Executive with four weeks’ paid vacation
per year, which shall be taken in accordance with any banking rules or
regulations governing vacation leave.  Any payments made by the Employer to the
Executive as compensation for paid vacation leave shall be paid in accordance
with the Employer’s standard payroll procedures.

 

4.                                       Termination.

 

(a)   The Executive’s employment under this Agreement may be terminated prior to
the end of the Initial Term and any Additional Term, if applicable, only as
provided in this Section 4.

 

(b)   The Agreement will be terminated upon the death of the Executive.  In this
event, the Employer shall pay the Executive’s estate any sums due him as base
salary and/or reimbursement of expenses through the end of the month during
which death occurred in accordance with the Employer’s standard payroll
procedures.  The Employer shall also pay the Executive’s estate any bonus earned
or accrued through the date of death.  Any bonus for previous years which was
not yet paid will be paid pursuant to the terms as set forth in Section 3(b). 
Any bonus that is earned in the year of death will be paid on the earlier of
(i) seventy days after the year end in which the Executive died or (ii) the
first pay period following the Employer’s press release announcing its financial
performance for the year in which the Executive died.  To the extent that the
bonus is performance-based, the amount of the bonus will be calculated by taking
into account the performance of the Company for the entire year and prorated
through the date of the Executive’s death.

 

(c)   The Employer may terminate this Agreement upon the Disability of the
Executive for a period of 180 days.  During the period of any Disability leading
up to the termination of the Executive’s employment under this provision, the
Employer shall continue to pay the Executive his full base salary at the rate
then in effect and all perquisites and other benefits (other than any bonus) in
accordance with the Employer’s standard payroll procedures (and in no event less
frequently than monthly) until the Executive becomes eligible for benefits under
any long-term disability plan or insurance program maintained by the Employer;
provided that, the amount of any such payments to the Executive shall be reduced
by the sum of the amounts, if any, payable to the Executive for the same period
under any other disability benefit or pension plan covering the Executive. 
Furthermore, the Employer shall pay the Executive any bonus earned or accrued
through the date of Disability.  Any bonus for previous years which was not yet
paid will be paid pursuant to the terms as set forth in Section 3(b).  Any bonus
that is earned in the year of Disability will be paid on the earlier of
(i) seventy days after the year end in which the Executive became Disabled or
(ii) the first pay period following the Employer’s press release announcing its
financial performance for the year in which the Executive became Disabled.

 

(d)   The Employer may terminate this Agreement for Cause upon delivery of a
Notice of Termination to the Executive.  If the Executive’s employment is
terminated for Cause under this provision, the Executive shall receive only any
sums due his as base salary and/or reimbursement of expenses through the date of
such termination, which shall be paid in accordance with the Employer’s standard
payroll procedures.

 

(e)   The Employer may terminate this Agreement without Cause upon delivery of a
Notice of Termination to the Executive.  If the Executive’s employment is
terminated without Cause under this provision, subject to the possibility of a
six-month delay described below in this Section 4(e), beginning on the first day
of the month following date of the Executive’s termination, and continuing on
the first day of the month for the next 5 months, the Employer shall pay to the
Executive severance compensation in an amount equal to 100% of his then current
monthly base salary, plus any bonus earned or accrued through the date of
termination (including any amounts awarded for

 

2

--------------------------------------------------------------------------------


 

previous years but which were not yet vested).  Any bonus for previous years
which was not yet paid will be paid pursuant to the terms as set forth in
Section 3(b) above.  Any bonus that is earned in the year of the Executive’s
termination will be paid on the earlier of (i) 70 days after the year end in
which the Executive was terminated or (ii) the first pay period following the
Employer’s press release announcing its previous year’s financial performance. 
If when the Executive’s employment terminates he is a specified employee within
the meaning of Section 409A of the Internal Revenue Code, and if the benefits
under this Section 4(e) would be considered deferred compensation under
Section 409A, and finally if an exemption from the six-month delay requirement
of Section 409A(a)(2)(B)(i) is not available, the following benefits under this
Section 4(e) shall be paid to the Executive as follows: severance compensation
in an amount equal to six times his then current monthly base salary, any bonus
for previous years which was not yet paid, and any bonus that is earned in the
year of the Executive’s termination will be paid in a single lump sum on the
date that is six months and one day following date of Executive’s termination.

 

(f)    The Executive may terminate this Agreement at any time by delivering a
Notice of Termination.  If the Executive resigns under this provision, the
Executive shall receive any sums due his as base salary and/or reimbursement of
expenses through the date of such termination, which shall be paid in accordance
with the Employer’s standard payroll procedures.

 

(g)   The Executive may terminate this Agreement for Good Reason upon delivery
of a Notice of Termination to the Employer within a 90-day period beginning on
the 30th day after the occurrence of a Change in Control or within a 90-day
period beginning on the one year anniversary of the occurrence of a Change in
Control.  If the Executive’s employment is terminated by the Executive pursuant
to this provision, in addition to other rights and remedies available in law or
equity, the Executive shall be entitled to the following:

 

(i)            the Employer shall pay the Executive in cash within fifteen days
of the date of termination severance compensation in an amount equal to his then
current monthly base salary multiplied by 12, plus any bonus earned or accrued
through the date of termination (including any amounts awarded for previous
years but which were not yet vested);

 

(ii)           for a period of 12 months, the Employer shall at its expense
continue on behalf of the Executive (but not the Executive’s family) the medical
benefits provided (x) to the Executive at any time during the 90-day period
prior to the Change in Control or at any time thereafter or (y) to other
similarly situated executives who continue in the employ of the Employer.  Such
coverage and benefits (including deductibles and costs) shall be no less
favorable to the Executive than the most favorable of such coverages and
benefits referred to above.  The Employer’s obligation hereunder with respect to
the foregoing benefits shall be limited to the extent that the Executive obtains
any such benefits pursuant to a subsequent employer’s benefit plans, in which
case the Employer may reduce the coverage of any benefits it is required to
provide the Executive hereunder as long as the aggregate coverages and benefits
of the combined benefit plans is no less favorable to the Executive than the
coverages and benefits required to be provided hereunder.  This subsection
(ii) shall not be interpreted so as to limit any benefits to which the Executive
may be entitled under any of the Employer’s employee benefit plans, programs, or
practices following the Executive’s termination of employment, including,
without limitation, retiree medical and life insurance benefits; and

 

(iii)          the restrictions on any outstanding incentive awards (including
restricted stock) granted to the Executive under the Company’s or the Bank’s
long-term equity incentive program or any other incentive plan or arrangement
shall lapse and such awards shall become 100% vested, all stock options and
stock appreciation rights granted to the Executive shall become immediately
exercisable and shall become 100% vested, all performance units granted to the
Executive shall become 100% vested, and the restrictive covenants contained in
Section 9 shall not apply to the Executive.

 

(h)   With the exceptions of the provisions of this Section 4, and the express
terms of any benefit plan under which the Executive is a participant, it is
agreed that, upon termination of the Executive’s employment, the Employer shall
have no obligation to the Executive for, and the Executive waives and
relinquishes, any further compensation or benefits (exclusive of COBRA
benefits).  Unless otherwise stated in this Section 4, the effect of termination
on any outstanding incentive awards, stock options, stock appreciation rights,
performance units, or other incentives shall be governed by the terms of the
applicable benefit or incentive plan and/or the agreements governing such
incentives.  At the time of termination of employment, and as a condition to the
Employer’s obligation to pay any

 

3

--------------------------------------------------------------------------------


 

severance hereunder, the Employer and the Executive shall enter into a release
substantially in the form attached hereto as Exhibit A acknowledging such
remaining obligations and discharging both parties, as well as the Employer’s
officers, directors and employees with respect to their actions for or on behalf
of the Employer, from any other claims or obligations arising out of or in
connection with the Executive’s employment by the Employer, including the
circumstances of such termination.

 

(i)    The parties intend that the severance payments and other compensation
provided for herein are reasonable compensation for the Executive’s services to
the Employer and shall not constitute “excess parachute payments” within the
meaning of Section 280G of the Internal Revenue Code of 1986 and any regulations
thereunder.  In the event that the Employer’s independent accountants acting as
auditors for the Employer on the date of a Change in Control determine that the
payments provided for herein constitute “excess parachute payments,” then the
compensation payable hereunder shall be reduced to an amount the value of which
is $1.00 less than the maximum amount that could be paid to the Executive
without the compensation being treated as “excess parachute payments” under
Section 280G.  The allocations of the reduction required hereby among the
termination benefits payable to the Executive shall be determined by the
Executive.  In the event that the Bank becomes in troubled condition, any
severance payment will be in conformance with federal and state regulating
guidelines.

 

(j)    Notwithstanding any other provision in this Agreement, if the Executive
is determined by the Board, as of the date of termination of employment with the
Employer, to be a “specified employee,” as such term is defined in Treasury
Regulation § 1.409A-1(i), then all severance payments and other payment, except
for other payments of base salary at the Employer’s standard payroll procedures,
reimbursement of expenses, and other than as a result of death, that would
normally be paid within six months and one day from the date of termination of
employment shall be paid on the first day of the seventh month following
termination of employment.

 

5.             Ownership of Work Product.  The Employer shall own all Work
Product arising during the course of the Executive’s employment (prior, present
or future).  For purposes hereof, “Work Product” shall mean all intellectual
property rights, including all Trade Secrets, U.S. and international copyrights,
patentable inventions, and other intellectual property rights in any
programming, documentation, technology or other work product that relates to the
Employer, its business or its customers and that the Executive conceives,
develops, or delivers to the Employer at any time during his employment, during
or outside normal working hours, in or away from the facilities of the Employer,
and whether or not requested by the Employer.  If the Work Product contains any
materials, programming or intellectual property rights that the Executive
conceived or developed prior to, and independent of, the Executive’s work for
the Employer, the Executive agrees to point out the pre-existing items to the
Employer and the Executive grants the Employer a worldwide, unrestricted,
royalty-free right, including the right to sublicense such items.  The Executive
agrees to take such actions and execute such further acknowledgments and
assignments as the Employer may reasonably request to give effect to this
provision.

 

6.             Protection of Trade Secrets.  The Executive agrees to maintain in
strict confidence and, except as necessary to perform his duties for the
Employer, the Executive agrees not to use or disclose any Trade Secrets of the
Employer during or after his employment.  “Trade Secret” means information,
including a formula, pattern, compilation, program, device, method, technique,
process, drawing, cost data or customer list, that: (i) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

 

7.             Protection of Other Confidential Information.  In addition, the
Executive agrees to maintain in strict confidence and, except as necessary to
perform his duties for the Employer, not to use or disclose any Confidential
Business Information of the Employer during his employment and for a period of
24 months following termination of the Executive’s employment.  “Confidential
Business Information” shall mean any internal, non-public information (other
than Trade Secrets already addressed above) concerning the Employer’s financial
position and results of operations (including revenues, assets, net income,
etc.); annual and long-range business plans; product or service plans; marketing
plans and methods; training, educational and administrative manuals; customer
and supplier information and purchase histories; and employee lists.  The
provisions of Sections 6 and 7 shall also apply to protect Trade Secrets and
Confidential Business Information of third parties provided to the Employer
under an obligation of secrecy.

 

4

--------------------------------------------------------------------------------


 

8.             Return of Materials.  The Executive shall surrender to the
Employer, promptly upon its request and in any event upon termination of the
Executive’s employment, all media, documents, notebooks, computer programs,
handbooks, data files, models, samples, price lists, drawings, customer lists,
prospect data, or other material of any nature whatsoever (in tangible or
electronic form) in the Executive’s possession or control, including all copies
thereof, relating to the Employer, its business, or its customers.  Upon the
request of the Employer, the Executive shall certify in writing compliance with
the foregoing requirement.

 

9.             Restrictive Covenants.

 

(a)           No Solicitation of Customers.  During the Executive’s employment
with the Employer and for a period of 12 months thereafter, the Executive shall
not (except on behalf of or with the prior written consent of the Employer),
either directly or indirectly, on the Executive’s own behalf or in the service
or on behalf of others, (A) solicit, divert, or appropriate to or for a
Competing Business, or (B) attempt to solicit, divert, or appropriate to or for
a Competing Business, any person or entity that is or was a customer of the
Employer or any of its Affiliates at any time during the 12 months prior to the
date of termination and with whom the Executive has had material contact.
Notwithstanding the foregoing, if the Executive’s employment is terminated by
the Employer pursuant to Section 4(e) of this Agreement, such restricted period
pursuant to this Section 9(a) shall be limited to the Executive’s period of
employment and 6 months following his termination of employment.

 

(b)           No Recruitment of Personnel.  During the Executive’s employment
with the Employer and for a period of 12 months thereafter, the Executive shall
not, either directly or indirectly, on the Executive’s own behalf or in the
service or on behalf of others, (A) solicit, divert, or hire away, or
(B) attempt to solicit, divert, or hire away, to any Competing Business located
in the Territory, any employee of or consultant to the Employer or any of its
Affiliates, regardless of whether the employee or consultant is full-time or
temporary, the employment or engagement is pursuant to written agreement, or the
employment is for a determined period or is at will. Notwithstanding the
foregoing, if the Executive’s employment is terminated by the Employer pursuant
to Section 4(e) of this Agreement, such restricted period pursuant to this
Section 9(b) shall be limited to the Executive’s period of employment and 6
months following his termination of employment.

 

(c)           Non-Competition Agreement. During the Executive’s employment with
the Employer and for a period of 12 months thereafter, the Executive shall not
(without the prior written consent of the Employer) compete with the Employer or
any of its Affiliates by, directly or indirectly, forming, serving as an
organizer, director or officer of, or consultant to, or acquiring or maintaining
more than a 1% passive investment in, a depository financial institution or
holding company therefor if such depository institution or holding company has
one or more offices or branches located in the Territory.  Notwithstanding the
foregoing, the Executive may serve as an officer of or consultant to a
depository institution or holding company therefor even though such institution
operates one or more offices or branches in the Territory, if the Executive’s
employment does not directly involve, in whole or in part, the depository
financial institution’s or holding company’s operations in the Territory. In
addition, notwithstanding the foregoing, if the Executive’s employment is
terminated by the Employer pursuant to Section 4(e) of this Agreement, such
restricted period pursuant to this Section 9(c) shall be limited to the
Executive’s period of employment and 6 months following his termination of
employment.

 

10.           Independent Provisions.  The provisions of the above Sections
9(a), 9(b) and 9(c) are independent, and the unenforceability of any one
provision shall not affect the enforceability of any other provision.

 

11.           Successors; Binding Agreement. The rights and obligations of this
Agreement shall bind and inure to the benefit of the surviving corporation in
any merger or consolidation in which the Employer is a party, or any assignee of
all or substantially all of the Employer’s business and properties.  The
Executive’s rights and obligations under this Agreement may not be assigned by
him, except that his right to receive accrued but unpaid compensation,
unreimbursed expenses and other rights, if any, provided under this Agreement
which survive termination of this Agreement shall pass after death to the
personal representatives of his estate.

 

12.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses last given by each party to the other; provided, however, that all
notices to the Employer shall be directed to the attention of the

 

5

--------------------------------------------------------------------------------


 

Employer with a copy to the Secretary of the Employer.  All notices and
communications shall be deemed to have been received on the date of delivery
thereof.

 

13.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of South Carolina without
giving effect to the conflict of laws principles thereof.  Any action brought by
any party to this Agreement shall be brought and maintained in a court of
competent jurisdiction in State of South Carolina.

 

14.           Non-Waiver.  Failure of the Employer to enforce any of the
provisions of this Agreement or any rights with respect thereto shall in no way
be considered to be a waiver of such provisions or rights, or in any way affect
the validity of this Agreement.

 

15.           Enforcement.  The Executive agrees that in the event of any breach
or threatened breach by the Executive of any covenant contained in Section 9(a),
9(b), or 9(c) hereof, the resulting injuries to the Employer would be difficult
or impossible to estimate accurately, even though irreparable injury or damages
would certainly result.  Accordingly, an award of legal damages, if without
other relief, would be inadequate to protect the Employer.  The Executive,
therefore, agrees that in the event of any such breach, the Employer shall be
entitled to obtain from a court of competent jurisdiction an injunction to
restrain the breach or anticipated breach of any such covenant, and to obtain
any other available legal, equitable, statutory, or contractual relief.  Should
the Employer have cause to seek such relief, no bond shall be required from the
Employer, and the Executive shall pay all attorney’s fees and court costs which
the Employer may incur to the extent the Employer prevails in its enforcement
action.

 

16.           Saving Clause.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.  If any
provision or clause of this Agreement, or portion thereof, shall be held by any
court or other tribunal of competent jurisdiction to be illegal, void, or
unenforceable in such jurisdiction, the remainder of such provision shall not be
thereby affected and shall be given full effect, without regard to the invalid
portion.  It is the intention of the parties that, if any court construes any
provision or clause of this Agreement, or any portion thereof, to be illegal,
void, or unenforceable because of the duration of such provision or the area or
matter covered thereby, such court shall reduce the duration, area, or matter of
such provision, and, in its reduced form, such provision shall then be
enforceable and shall be enforced. The Executive and the Employer hereby agree
that they will negotiate in good faith to amend this Agreement from time to time
to modify the terms of Sections 9(a), 9(b), or 9(c) the definition of the term
“Territory,” and the definition of the term “Business,” to reflect changes in
the Employer’s business and affairs so that the scope of the limitations placed
on the Executive’s activities by Section 9 accomplishes the parties’ intent in
relation to the then current facts and circumstances.  Any such amendment shall
be effective only when completed in writing and signed by the Executive and the
Employer.

 

17.           Certain Definitions.

 

                                (a)           “Affiliate” shall mean any
business entity controlled by, controlling or under common control with the
Employer.

 

                                (b)           “Business” shall mean the
operation of a depository financial institution, including, without limitation,
the solicitation and acceptance of deposits of money and commercial paper, the
solicitation and funding of loans and the provision of other banking services,
and any other related business engaged in by the Employer or any of its
Affiliates as of the date of termination.

 

                                (c)           “Cause” shall consist of any of
(A) the commission by the Executive of a willful act (including, without
limitation, a dishonest or fraudulent act) or a grossly negligent act, or the
willful or grossly negligent omission to act by the Executive, which is intended
to cause, causes or is reasonably likely to cause material harm to the Employer
(including harm to its business reputation), (B) the indictment of the Executive
for the commission or perpetration by the Executive of any felony or any crime
involving dishonesty, moral turpitude or fraud, (C) the material breach by the
Executive of this Agreement that, if susceptible of cure, remains uncured ten
days following written notice to the Executive of such breach, (D) the receipt
of any form of notice, written or otherwise, that any regulatory agency having
jurisdiction over the Employer intends to institute any form of formal or
informal (e.g., a memorandum of understanding which relates to the Executive’s
performance) regulatory action against the Executive or the Employer or

 

6

--------------------------------------------------------------------------------


 

the Employer (provided that the Board of Directors determines in good faith that
the subject matter of such action involves acts or omissions by or under the
supervision of the Executive or that termination of the Executive would
materially advance the Employer’s compliance with the purpose of the action or
would materially assist the Employer in avoiding or reducing the restrictions or
adverse effects to the Employer related to the regulatory action); (E) the
exhibition by the Executive of a standard of behavior within the scope of his
employment that is materially disruptive to the orderly conduct of the
Employer’s business operations (including, without limitation, substance abuse
or sexual misconduct) to a level which, in the Board of Directors’ good faith
and reasonable judgment, with the Executive abstaining from participating in the
consideration of and vote on the matter, is materially detrimental to the
Employer’s best interest, that, if susceptible of cure remains uncured ten days
following written notice to the Executive of such specific inappropriate
behavior; or (F) the failure of the Executive to devote his full business time
and attention to his employment as provided under this Agreement that, if
susceptible of cure, remains uncured 30 days following written notice to the
Executive of such failure.  In order for the Board of Directors to make a
determination that termination shall be for Cause, the Board must provide the
Executive with an opportunity to meet with the Board in person.

 

(d)           “Change in Control” shall mean shall mean as defined by Treasury
Regulation § 1.409A-3(i)(5).

 

(e)           “Competing Business” shall mean any business that, in whole or in
part, is the same or substantially the same as the Business.

 

(f)            “Disability” or “Disabled” shall mean as defined by Treasury
Regulation § 1.409A-3(i)(4).

 

(g)           “Good Reason” shall mean as defined by Treasury Regulation §
1.409A-1(n)(2).

 

(h)           “Notice of Termination” shall mean a written notice of termination
from the Employer or the Executive which specifies an effective date of
termination, indicates the specific termination provision in this Agreement
relied upon, and, in the case of a termination for Good Reason or for Cause,
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.

 

(i)           “Standard payroll procedures” shall mean payment no less
frequently than monthly.

 

(j)           “Terminate,” “terminated,” “termination,” or “termination of
employment” shall mean separation from service as defined by Treasury Regulation
§ 1.409A-1(h).

 

(k)           “Territory” shall mean a radius of 30 miles from (i) the main
office of the Employer or (ii) any branch office of the Employer.

 

18.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof.

 

19.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed and
its seal to be affixed hereunto by its officers thereunto duly authorized, and
the Executive has signed and sealed this Agreement, effective as of the date
first above written.

 

 

 

 

 

 

INDEPENDENCE BANCSHARES, INC.

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

By:

/s/ H. Neel Hipp, Jr.

 

By:

 

/s/ Charles D. Walters

 

 

 

 

 

 

Name:  H. Neel Hipp, Jr.

 

Name:

 

Charles D. Walters

 

 

 

 

 

 

 

 

 

Title:

 

Board Chairman

 

 

 

 

 

 

 

 

 

 

 

INDEPENDENCE NATIONAL BANK

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

By:

/s/ H. Neel Hipp, Jr.

 

By:

 

/s/ Charles D. Walters

 

 

 

 

 

 

Name:  H. Neel Hipp, Jr.

 

Name:

 

Charles D. Walters

 

 

 

 

 

 

 

 

 

Title:

 

Board Chairman

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

/s/ Schaefer M. Carpenter

 

 

 

 

 

Schaefer M. Carpenter

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Release of Claims

 

SEVERANCE AGREEMENT AND RELEASE

 

This Severance Agreement and Release (the “Agreement”) is made between Schaefer
M. Carpenter, an individual resident of South Carolina (“Employee”), and
Independence National Bank (the “Bank”).

 

As used in this Agreement, the term “Employee” shall include the employee’s
heirs, executors, administrators, and assigns, and the term “Bank” shall include
the Bank, its holding company, any other related or affiliated entities, and the
current and former officers, directors, shareholders, employees, and agents of
them.

 

On December 10, 2008, the Bank and Employee entered into an Employment Agreement
governing the relationship between the parties.  Section 4 provides that the
Bank may terminate the Employment Agreement without cause.  Section 4 of the
Employment Agreement also provides that Employee shall be entitled to severance
pay if the Employment Agreement is terminated without cause, on the condition
that Employee enter into this release or a substantially similar release.

 

Employee desires to receive severance pay and the Bank is willing to provide
severance pay on the condition the Employee enter into this Agreement.

 

Now, in consideration for the mutual promises and covenants set forth herein,
and in full and complete settlement of all matters between Employee and the
Bank, the parties agree as follows:

 

1.                                      Termination Date:  The Employee agrees
that his employment with the Bank terminates as of
                                 (the “Termination Date”).

 

2.                                      Severance Payments:  Subsequent to his
Termination Date, the Bank shall pay Employee severance pay as noted in
Paragraph 4(e) of the Employment Agreement, dated December 10, 2008, (the
“Severance Payment”), less applicable deductions and withholdings.

 

3.                                      Legal Obligations

 

The parties acknowledge that pursuant to Section 4(h) of the Employment
Agreement, they agreed that at the time of termination and as a condition of
payment of severance, they would enter into this release acknowledging any
remaining obligations and discharging each other from any other claims or
obligations arising out of or in connection with Employee’s employment by the
Bank, including the circumstances of such termination.

 

With the exceptions of the provisions of Section 2, and the express terms of any
benefit plan under which the Employee is a participant, it is agreed that the
Bank shall have no obligation to the Employee for, and the Employee waives and
relinquishes, any further compensation or benefits (exclusive of COBRA
benefits).  Unless otherwise stated in this Section 3, the effect of termination
on any outstanding incentive awards, stock options, stock appreciation rights,
performance units, or other incentives shall be governed by the terms of the
applicable benefit or incentive plan and/or the agreements governing such
incentives.

 

Employee acknowledges that the Bank has no prior legal obligations to make the
payments described in Section 2 above which are exchanged for the promises of
Employee set forth in this Agreement.  It is specifically agreed that the
payments described in Section 2 are valuable and sufficient consideration for
each of the promises of Employee set forth in this Agreement and are payments in
addition to anything of value to which Employee is otherwise entitled.

 

4.                                      Waiver and Release:

 

a)                                      Employee unconditionally releases and
discharges the Bank and its predecessors, successors and assigns, its and their
current and former parents, affiliates, subsidiaries, divisions, and joint
ventures (individually and collectively, for purposes of this paragraph,
“Bank”)  from any and all causes of action, suits, damages, claims,

 

9

--------------------------------------------------------------------------------


 

proceedings, controversies, promises, grievances, complaints, charges,
liabilities, debts, taxes, allowances, demands, and remedies of any type that
the Employee has ever had, or may now have, against the Bank, whether asserted
or unasserted, whether known or unknown, concerning any matter occurring up to
and including the date of the signing of this Agreement.

 

b)                                     Employee acknowledges that he is waiving
and releasing, to the full extent permitted by law, all claims against the Bank,
including (but not limited to) all claims arising out of, or related in any way
to, his employment with the Bank or the termination of that employment,
including (but not limited to) any and all breach of contract claims, tort
claims, claims of wrongful discharge, claims for breach of an express or implied
employment contract, defamation claims, claims under the Civil Rights Act of
1866, which prohibits discrimination on the basis of race or color, Title VII of
the Civil Rights Act of 1964 as amended, which prohibits discrimination in
employment based on race, color, national origin, religion or sex, the Civil
Right Act of 1991, which modifies the 1964 Act by providing for the right to
trial by jury on discrimination claims, the Family and Medical Leave Act of
1993, which provides for unpaid leave for family or medical reasons, the Equal
Pay Act of 1963, which prohibits paying men and women unequal pay for equal
work, the Age Discrimination in Employment Act of 1967, which prohibits age
discrimination in employment, the Americans with Disabilities Act of 1990, which
prohibits discrimination based on disability, the Rehabilitation Act of 1973,
which prohibits discrimination on the basis of disability, the Employee
Retirement Income Security Act of 1974, which regulates employee benefit plans,
the Fair Labor Standards Act of 1938, which establishes a national minimum wage,
regulates overtime compensation, and prohibits employment of a minor, the Older
Workers Benefit Protection Act of 1990, which prohibits age discrimination
related to employee benefits, the Occupational Safety and Health Act of 1970,
which governs occupational health and safety in the workplace, the
Sarbanes-Oxley Act of 2002, which establishes standards of conduct for all U.S.
public company boards, management, and public accounting firms, the South
Carolina Human Affairs Law, any and all other applicable local, state and
federal non-discrimination statutes, the South Carolina Payment of Wages Law and
all other statutes or regulations relating to employment, the common law of the
State of South Carolina, or any other state, and any and all claims for
attorneys’ fees.

 

This General Release includes a release of all claims based on the treatment of
any payments hereunder under Section 409A of the Internal Revenue Code (the
“Code”) including specifically any penalties thereunder.

 

This General Release also includes a release of all compensation and benefit
claims, including, without limitation, claims concerning salary, bonus, and any
award(s), grant(s), or purchase(s) under any equity and incentive compensation
plan or program, and separation pay under any Bank severance plan.

 

c)                                      This Waiver and Release provision
((a) through (c) of this paragraph) shall be construed to release all claims to
the full extent allowed by law.  If any term of this paragraph shall be declared
unenforceable by a court or other tribunal of competent jurisdiction, it shall
not adversely affect the enforceability of the remainder of this paragraph.

 

d)                                     The Bank unconditionally releases and
discharges Employee from any and all causes of action, suits, damages, claims,
proceedings, and demands that the Bank has ever had, or may now have, against
Employee, whether asserted or unasserted, whether known or unknown, concerning
any matter occurring up to and including the date of the signing of this
Agreement with the exception of any claims for breach of trust, or any act which
constitutes a felony or crime involving dishonesty, theft, or fraud.

 

5.                                      Restrictive Covenants and Other
Obligations

 

The parties agree that Section 5 — “Ownership of Work Product,” Section 6 —
“Protection of Trade Secret,” Section 7 — “Protection of Confidential
Information,” Section 8 — “Return of Materials,” Section 9 — “Restrictive
Covenants,” Section 10 — “Independent Provisions,” Section 15 — “Enforcement,”
and Section 16 — “Saving Clause,” of the Employment Agreement shall remain in
full force and effect and that Employee will perform his obligations under those
sections and those sections of the Employment Agreement are incorporated by
reference as if set forth fully herein.  In the event Employee breaches any
obligation under this Section 5, the Bank’s obligation to make severance
payments to Employee shall terminate immediately and the Bank shall have no
further obligations to Employee.

 

10

--------------------------------------------------------------------------------


 

6.                                      Duty of Loyalty/Nondisparagement

 

The parties shall not (except as required by law) communicate to anyone, whether
by word or deed, whether directly or through any intermediary, and whether
expressly or by suggestion or innuendo, any statement, whether characterized as
one of fact or of opinion, that is intended to cause or that reasonably would be
expected to cause any person to whom it is communicated to have a lowered
opinion of the other party.

 

7.                                      Confidentiality Of The Terms Of This
Agreement

 

Employee agrees not to publicize or disclose the contents of this Agreement,
including the amount of the monetary payments, except (i) to his immediate
family; (ii) to his attorney(s), accountant(s), and/or tax preparer(s); (iii) as
may be required by law; or (iv) as necessary to enforce the terms of this
Agreement.  Employee further agrees that he will inform anyone to whom the terms
of this Agreement are disclosed of the confidentiality requirements contained
herein.  Notwithstanding the foregoing, the parties agree that where business
needs dictate, Employee may disclose to a third party that he has entered into
an agreement with the Bank, which agreement contains restrictive covenants
including noncompetition and nondisclosure provisions, one or more of which
prohibit him from performing the requested service.

 

Employee recognizes that the disclosure of any information regarding this
Agreement by him, his family, his attorneys, his accountants or financial
advisors, could cause the Bank irreparable injury and damage, the amount of
which would be difficult to determine.  In the event the Bank establishes a
violation of this paragraph of the Agreement by Employee, his attorneys,
immediate family, accountants, or financial advisors, or others to whom Employee
disclosed information in violation of the terms of this Agreement.  The Bank
shall be entitled to injunctive relief without the need for posting a bond and
shall also be entitled to recover from Employee the amount of attorneys’ fees
and costs incurred by the Bank in enforcing the provisions of this paragraph.

 

8.                                      Continued Cooperation

 

Employee agrees that he will cooperate fully with the Bank in the future
regarding any matters in which he was involved during the course of his
employment, and in the defense or prosecution of any claims or actions now in
existence or which may be brought or threatened in the future against or on
behalf of the Bank.  Employee’s cooperation in connection with such matters,
actions and claims shall include, without limitation, being available to meet
with the Bank’s officials regarding personnel or commercial matters in which he
was involved; to prepare for any proceeding (including, without limitation,
depositions, consultation, discovery or trial); to provide affidavits; to assist
with any audit, inspection, proceeding or other inquiry; and to act as a witness
in connection with any litigation or other legal proceeding affecting the Bank. 
Employee further agrees that should he be contacted (directly or indirectly) by
any person or entity adverse to the Bank, he shall within 48 hours notify the
then-current Chairman of the Board of the Bank.  Employee shall be reimbursed
for any reasonable costs and expenses incurred in connection with providing such
cooperation.

 

9.                                      Entire Agreement; Modification of
Agreement

 

Except as otherwise expressly noted herein, this Agreement constitutes the
entire understanding of the parties and supersedes all prior discussions,
understandings, and agreements of every nature between them relating to the
matters addressed herein.  Accordingly, no representation, promise, or
inducement not included or incorporated by reference in this Agreement shall be
binding upon the parties.  Employee affirms that the only consideration for the
signing of this Agreement are the terms set forth above and that no other
promises or assurances of any kind have been made to him by the Bank or any
other entity or person as an inducement for him to sign this Agreement.  This
Agreement may not be changed orally, but only by an agreement in writing signed
by the parties or their respective heirs, legal representatives, successors, and
assigns.

 

10.                               Partial Invalidity

 

The parties agree that the provisions of this Agreement and any paragraphs,
subsections, sentences, or

 

11

--------------------------------------------------------------------------------


 

provisions thereof shall be deemed severable and that the invalidity or
unenforceability of any paragraph, subsection, sentence, or provision shall not
affect the validity or enforceability of the remainder of the Agreement.

 

11.                               Waiver

 

The waiver of the breach of any term or provision of this Agreement shall not
operate as or be construed to be a waiver of any other subsequent breach of this
Agreement.

 

12.                               Successors and Assigns

 

This Agreement shall inure to and be binding upon the Bank and Employee, their
respective heirs, legal representatives, successors, and assigns.

 

13.                               Governing Law

 

This Agreement shall be construed in accordance with the laws of the state of
South Carolina and any applicable federal laws.

 

14.                               Headings

 

The headings or titles of sections and subsections of this Agreement are for
convenience and reference only and do not constitute a part of this Agreement.

 

15.                               Notice

 

Any notice or communication required or permitted under this Agreement shall be
made in writing and sent by overnight courier (confirmation of receipt required)
or certified mail (postage prepaid and return receipt requested) addressed as
follows:

 

If to Employee:

 

[INSERT]

 

If to the Bank:

 

[INSERT]

 

16.                               Tax Matters

 

The payment of any amount pursuant to this Agreement shall be subject to all
applicable withholding and payroll taxes and other applicable deductions.
Notwithstanding any provision to the contrary in this Agreement or in any of the
Bank’s equity plans (each, a “Plan”), any payment otherwise required to be made
to Employee under any Bank plan on account of Employee’s “separation from
service,” within the meaning of the Section 409A Rules (as defined below), to
the extent such payment (after taking into account all exclusions applicable to
such payment under the Section 409A Rules) is properly treated as deferred
compensation subject to the Section 409A Rules, shall not be made until the
first business day after (i) the expiration of six (6) months from the date of
Employee’s separation from service, or (ii) if earlier, the date of Employee’s
death (the “Delayed Payment Date”). On the Delayed Payment Date, there shall be
paid to Employee or, if Employee has died, Employee’s estate, in a single cash
lump sum, an amount equal to aggregate amount of the payments delayed pursuant
to the preceding sentence. In the case of each Plan under which Employee is
entitled to receive amounts treated as deferred compensation subject to the
Section 409A Rules and which provides for payment of such amounts in the form of
“a series of installment payments”, as defined in Treas. Reg. §1.409A-2(b)(iii),
(A) Employee’s right to receive such payments shall be treated as a right to
receive a series of separate payments under Treas. Reg. §1.409A-2(b)(iii), and
(B) to the extent such Plan does not already so provide, it is hereby amended to
so provide, with respect to amounts payable to Employee thereunder. For purposes
of this subparagraph, the “Section 409A Rules” shall mean Section 409A of the
Code, the regulations issued thereunder, and all notices, rulings, and other
guidance issued by the Internal Revenue Service interpreting same.
Notwithstanding the foregoing, Employee shall be solely responsible, and the
Bank shall

 

12

--------------------------------------------------------------------------------


 

have no liability, for any taxes, acceleration of taxes, interest, or penalties
arising under the Section 409A Rules.

 

17.                               Construction

 

Employee and the Bank have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by Employee and the Bank, and no presumption or burden of proof shall arise
favoring or disfavoring either of them by virtue of the authorship of any of the
provisions of this Agreement.

 

18.                               Representations:  Employee acknowledges that:

 

a)                                      He has read this Agreement and
understands its meaning and effect.

 

b)                                     He has knowingly and voluntarily entered
into this Agreement of his own free will.

 

c)                                      By signing this Agreement, Employee has
waived, to the full extent permitted by law, all claims against the Bank based
on any actions taken by the Bank up to the date of the signing of this
Agreement, and the Bank may plead this Agreement as a complete defense to any
claim the Employee may assert.

 

d)                                     He would not otherwise be entitled to the
consideration described in this Agreement, and that the Bank is providing such
consideration in return for Employee’s agreement to be bound by the terms of
this Agreement.

 

e)                                      He has been given up to 21 days to
consider the terms of this Agreement.

 

f)                                        He has seven (7) days, after Employee
has signed the Agreement and it has been received by the Bank, to revoke it by
notifying the Chairman of the Board of his intent to revoke acceptance.  For
such revocation to be effective, the notice of revocation must be received no
later than 5:00 p.m. on the seventh day after the signed Agreement is received
by the Bank.  This Agreement shall not become effective or enforceable until the
revocation period has expired.

 

g)                                     He is not waiving or releasing any rights
or claims that may arise after the date the Employee signs this Agreement.

 

h)                                     HE HAS BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE SIGNING THIS AGREEMENT.

 

As to Employee:

 

 

 

 

 

 

 

 

Date

 

Schaefer M. Carpenter

 

 

 

As to the Bank:

 

 

 

 

 

 

 

 

Date

 

Chairman of the Board

 

 

13

--------------------------------------------------------------------------------

 